89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lonnie D. SNELLING, Appellant,v.MONTGOMERY COUNTY;  John Whyte, individually;  John Doe,Deputy Sheriff, individually and officially;  David Dowling,individually;  Marvin Cobb, individually;  Glenn Cobb,individually;  Thomas A. Westhoff, individually, Appellees.
No. 95-3101.
United States Court of Appeals, Eighth Circuit.
Submitted May 3, 1996.Filed May 10, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Lonnie D. Snelling appeals the judgment of the District Court1 dismissing his civil rights action.   Having carefully reviewed the entire record and the parties' submissions, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B. The parties' motions for sanctions are denied.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri